COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                 July 30, 2015
                              No. 10-15-00259-CV
                IN RE BRENDA COLLINS AND DENNIS EUGENE COLLINS
                                       
                                       
                              Original Proceeding
                                       
--------------------------------------------------------------------------------
JUDGMENT

	The Petition for Writ of Mandamus filed by Brenda Collins and Dennis Eugene Collins has been considered by the Court.  The Court has determined the Petition for Writ of Mandamus should be and hereby is denied.
	It is further ordered that the Texas Department of Family and Protective Services is awarded judgment against Brenda Collins and Dennis Eugene Collins, jointly and severally, for the Texas Department of Family and Protective Services's costs that were paid, if any, by the Texas Department of Family and Protective Services; and all unpaid appellate court cost, if any, is taxed against Brenda Collins and Dennis Eugene Collins, jointly and severally.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court.
							PER CURIAM
						SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk